Citation Nr: 1545601	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-12 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a higher evaluation for posttraumatic stress disorder (PTSD) rated as 30 percent disabling from July 7, 2006, 100 percent disabling from October 6, 2008, 30 percent disabling from December 1, 2008, and 50 percent disabling from January 21, 2011. 

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1990 to June 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection and assigned a 30 percent rating, effective July 7, 2006. 

In a February 2011 rating decision, during the course of the appeal, the RO increased the Veteran's PTSD disability rating to 50 percent, effective January 21, 2011.  In May 2011, the Veteran submitted a notice of disagreement regarding the January 21, 2011 effective date.  In a December 2012 statement of the case (SOC), the RO addressed the issue of entitlement to an effective date earlier than January 21, 2011 for the assignment of an increased 50 percent disability rating for PTSD. However, because the Veteran's appeal originated from the November 2007 rating decision that granted service connection, he is actually appealing the original assignment of a disability evaluation following an award of service connection.  Although the rating was increased during the course of the appeal; the claim for a higher rating for PTSD remains before the Board because the staged ratings assigned for the periods remain less that the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue on appeal does not include the question of entitlement to an earlier effective date for the rating assigned subsequent to the initial rating action on appeal.  The claim is as noted on the title page.

The Veteran requested a hearing before a Board member in his September 2009 substantive appeal.  However, in November 2010, the Veteran withdrew his request for a hearing.  Therefore, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  From July 7, 2006 to October 6, 2008 and from December 1, 2008 to January 21, 2011, the Veteran's PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

2.  From January 21, 2011, the Veteran's PTSD is productive of no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD from July 7, 2006 to October 6, 2008 and from December 1, 2008 to January 21, 2011; and in excess of 50 percent from January 21, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained the Veteran's service treatment records, and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded several VA examinations.  The VA examinations are sufficient, as they are based on consideration of the Veteran's prior medical history, and described his PTSD disability in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Higher Evaluation 

In a November 2007 rating decision, service connection was granted and a 30 percent disability rating was assigned for the Veteran's PTSD, effective July 7, 2006.  In a March 2009 rating decision, the Veteran was assigned a temporary evaluation of 100 percent due to his period of hospitalization, effective October 6, 2008.  A 30 percent evaluation was assigned from December 1, 2008.  In a February 2011 rating decision, the Veteran's disability rating was increased to 50 percent, effective January 21, 2011.  The Veteran seeks a higher evaluation for his PTSD. 

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the applicable criteria, a rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning. In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

The Veteran underwent a VA examination in June 2007, where he reported a depressed mood, diminished interest in activities, insomnia, fatigue, and feelings of worthlessness or guilt. 

The Veteran reported that he was a truck driver for several years before he lost his job due to license suspension.  The Veteran also admitted to using drugs while on the road, which then turned into selling drugs.  After he lost his job, he worked as a mechanic.  However, he quit in January 2007 due to foot problems.  

The Veteran stated that he has never been married.  He has one daughter that he hears from every two to three months.  He stated that he is very close with his family.  However, he does not have many friends.  He has only a few female friends that he visits every several months.  The Veteran reported that he secludes himself from others.  He has difficulty "being sure of self" and feels like others have ulterior motives. 

The Veteran reported a history of drug abuse.  He claimed that he last used cocaine in 2006.  

On mental status examination, the Veteran was oriented in person, place and time.  The Veteran's eye contact was appropriate.  His rate and flow of speech was within normal limits.  He was cooperative.  There was no evidence of impairment of thought process or communication.  His thought process was logical, coherent, and goal-directed.  He denied delusions, hallucinations, and their persistence.  He also denied obsessive or ritualistic behavior that interferes with routine activities.  His memory was better or average.  There was also no evidence of impaired impulse control or panic attacks.  The Veteran also denied suicidal or homicidal thoughts. 

The examiner noted that the Veteran had problems maintaining a job in his main area of employment, but he attributed that to foot and back problems.  The examiner noted that anxiety and depression did not appear to be main factors.  The diagnosis was mild, chronic PTSD and cocaine and cannabis dependence in full sustained remission.  His GAF score was 55. 

VA treatment records show that the Veteran was hospitalized for PTSD from October 6, 2008 to November 26, 2008.  In a March 2009 rating decision, the Veteran was assigned a temporary evaluation of 100 percent due to his period of hospitalization.  

The Veteran was afforded a VA examination in October 2009, where he complained of intrusive thoughts through nightmares, insomnia, hypervigilance, and exaggerated startle response, panic-like symptoms, general anxiety, nervousness, depressed mood, diminished interest in activities, tiredness, and feelings of guilt and worthlessness.  He also reported a history of cocaine and alcohol abuse.  However, the VA examiner noted that the Veteran's report of drug use has varied over the years, and therefore it is difficult to fully separate out which symptoms directly relate to his use of substances verses his actual underlying symptomology.  

With regard to his social history, the Veteran reported that he is currently single, never married and has one teenage daughter.  He has lived with his mother most of his life.  He reported having a good relationship with her and the rest of his siblings.  He has two friends, but they are "addicts."  The Veteran reported that he had an altercation with his prior girlfriend eight months ago, where "she cut him with a knife and then he got violent with her."  The Veteran does not participate in many social activities.  He stated that he used to go to church regularly, but stopped going.  

The Veteran has been unemployed since 2007.  Previously, he worked as a truck driver.  He reported that he "could not hold onto a job" due to his drug use.  He also stated that he has problems finding jobs due to his past legal issues.  

On mental status examination, the Veteran was well-dressed and well-groomed.  He was articulate, verbal, and very cooperative.  Rapport was well-established.  His social skills were good and his intelligence was estimated above average.  His thought process was logical, coherent, and relevant.  His affect was mildly depressed.  He appeared tired and fatigued.  

The examiner also noted that the Veteran was well-oriented in time, place, person, and situation.  His ability to reason was very good, but judgment was poor.  He demonstrated problems with short-term and long-term memory, which the examiner attributed to drug use.  The Veteran denied suicidal or homicidal thoughts.  

The diagnosis was PTSD in partial remission, ongoing cocaine abuse, and polysubstance abuse.  He was assigned a GAF score of 50.  The VA examiner found that the Veteran is not considered competent for VA purposes.  He has exhibited very poor judgment in his money management.  The examiner noted that the Veteran is "living off of his mother and VA benefits, yet continues to spend the bulk of his money on drugs at this point."  The examiner commented that the Veteran's PTSD is not contributing significantly to his social and occupational problems at this time.  

VA treatment records from February 2010 to January 2011 reveal GAF scores of 55. 

The Veteran was afforded a VA examination in January 2011.  He complained of nightmares twice of week and panic attacks two or three times a week.  He also reported depression and anxiety.  He described his depression as a 7 out of 10, and his anxiety his 8 out of 10.  

Socially, the Veteran reported that he is single and lives with his mother.  He has three brothers and one sister.  However, he does not consider his siblings a source of support.  The Veteran also stated that he has no social relationships except with other veterans and his girlfriend, which he met two weeks ago.  With regard to activities and leisure pursuits, the Veteran indicated that he has lost interest in most activities and leisure pursuits, other than attending drag races.  The Veteran denied substance abuse problems.  He reported that he has been clean and sober since November 2009. 

Occupationally, the Veteran reported that he was employed for only a three-week period since October 2009.  He stated that he was a target of abusive comments from his most recent employer.  Particularly, after one encounter, the Veteran threw a cup of coffee and muffin at his employer and walked off the job.  

On mental status examination, the Veteran was oriented in person, place and time.  The Veteran's eye contact was appropriate.  His rate and flow of speech was within normal limits.  He was cooperative.  There was no evidence of impairment of thought process or communication.  He denied delusions, hallucinations, and their persistence.  He also denied obsessive or ritualistic behavior that interferes with routine activities.  There was also no evidence of impaired impulse control.  The Veteran admitted that suicidal thoughts cross his mind occasionally.  However, he stated that his "mother" prevents him from acting on his suicidal thoughts.  

The diagnosis was PTSD, major depressive disorder, cannabis abuse and cocaine dependence in full sustained remission.  He was assigned a GAF score of 46.  The VA examiner found that the Veteran is capable of managing of financial affairs.  The examiner also concluded that the Veteran's PTSD results in reduced reliability and productivity.  

Treatment records from April 2011 show that the Veteran was hospitalized for cocaine abuse. 

The Veteran was afforded another VA examination in October 2012, where he complained of depressed mood, social isolation, loss of interest, hopelessness, helplessness, mild amotivation, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  He denied suicidal ideation.  

Since the last examination the Veteran reported that he continues to live with his mother and brother.  He reported that he is not currently dating.  He spends the majority of his time at home, talking on the phone, watching television, playing video games, and playing with his dog.  Twice a week he meets up with a friend.  He has lost interest in racing and does not go to social functions.  

The examiner found no recent educational or occupational changes.  The Veteran reported that he has not worked since 2010.  

The Veteran reported that he smokes marijuana and drinks daily.  He has not used cocaine since 2011. 

The diagnosis was PTSD, depressive disorder, not otherwise specified, marijuana dependence, and cocaine dependence in remission.  He was assigned a GAF score of 58.  The examiner noted that the Veteran's depression is secondary to his PTSD.  His marijuana use helps to maintain and exacerbate his psychiatric symptoms, particularly his complaints of cognitive problems.  The examiner found that the Veteran PTSD symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  In addition, the examiner opined that it is less likely as not that the Veteran is unable to secure and maintain gainful employment.  In providing this opinion, he noted that the Veteran last worked in 2010, where he was fired after he threw his breakfast at his supervisor.  The Veteran claims that the supervisor was taunting him.  The examiner concluded that it would "behoove the Veteran to seek employment where such stressors" are not present. 

VA treatment records from October 2012 to March 2014 show further complaints of PTSD and substance abuse problems.  The records do not reveal any suicidal or homicidal thoughts.  GAF scores during this time period ranged from 40 to 58.  

After a review of all the evidence, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent from July 7, 2006 to October 6, 2008 and from December 1, 2008 to January 21, 2011.  Throughout this time period, the Veteran complained of intrusive thoughts through nightmares, insomnia, hypervigilance, exaggerated startle response, panic-like symptoms, general anxiety, nervousness, depressed mood, diminished interest in activities, tiredness, and feelings of guilt and worthlessness.  He did not exhibit occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands or disturbances of motivation and mood.  There is also no evidence that the Veteran has difficulty in establishing and maintaining effective and work relationships.  At the June 2007 and October 2009 VA examinations, the Veteran reported that he has a close relationship with his family.  Although he reported social isolation, the Veteran stated that he has a few friends that he spends time with occasionally.  Moreover, there is no evidence of impaired judgment or impaired abstract thinking.  During the June 2007 and October 2009 VA examinations, the Veteran's thought process was logical, and coherent.  The October 2009 examiner noted that the Veteran exhibited poor judgment, but was capable of reasoning very well. 

The Board notes that the Veteran exhibited short-term and long -term memory problems during the October 2009 examination, which are symptoms listed in the criteria for a 50 percent rating.  However, the examiner noted that the Veteran's memory problems are not due to his PTSD, but rather due to drug use.  

The Board also finds that the Veteran's GAF scores during this time period are reflective of his occupation and social impairment.  The Veteran's GAF scores from treating clinicians ranged from 50 to 55, which reflect moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers). 

As the Veteran does not meet the criteria for a 50 percent rating, he likewise does not meet the criteria for 70 and 100 percent disability ratings.

The Board also finds that the Veteran is not entitled to a rating in excess of 50 percent after January 21, 2011.  Throughout this period, the Veteran did not exhibit occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

During the January 2011 and October 2012 VA examination, the Veteran reported a close relationship with his family.  He also stated that he meets up with a friend twice a week.  Mental status examinations revealed no evidence of impairment of thought process or communication.  The Veteran denied delusions, hallucinations, and their persistence.  He also denied obsessive or ritualistic behavior that interferes with routine activities.  There was also no evidence of impaired impulse control or abnormal speech.  Moreover, the October 2012 VA examiner found the Veteran PTSD symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.

With respect to suicidal ideation, the record contains one isolated vague reports of occasional suicidal ideation.  However, the majority of VA records during this period indicate that the Veteran denied having suicidal ideation.  Given the lack of evidence of chronic suicidal ideation, as well as the lack of presentation of other manifestations consistent with a higher rating, the Board finds that a rating in excess of 50 percent from January 21, 2011 is not warranted.

As the Veteran does not meet the criteria for a 70 percent rating, he likewise does not meet the criteria for a 100 percent disability rating.

The Board is sympathetic to the Veteran's contentions that his service-connected PTSD warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211 (1993).

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board must also consider whether there is a collective effect involving the Veteran's other service connected disabilities acting with the psychiatric disability on appeal gives rise to a referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  During the period under consideration, the Veteran was also service-connected for a low back strain, a left foot condition and radiculopathy in the right and left lower extremities.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

A disability rating in excess of 30 percent for PTSD from July 7, 2006 to October 6, 2008 and from December 1, 2008 to January 21, 2011; and in excess of 50 percent from January 21, 2011 is denied.


REMAND

Treatment records and examination reports during the appeal period include the Veteran's report that he is unemployed, in part, because of his PTSD.  Thus, the evidence of record reasonably raises the issue of TDIU as part of the appeal before the Board, despite the fact that TDIU was denied in an April 2015 rating decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Further development is required.  In a January 2015 Application for Increased Compensation Based on Unemployability, the Veteran indicated that his service-connected PTSD and back disabilities prevent him from working.  The Veteran provided some information as to his work experience, but the application is otherwise incomplete.  There is no information as to his education or other training received before he was too disabled to work.  That information is necessary to determine the claim.  The Veteran should be asked to submit another application on remand.  

In addition to clarifying the Veteran's education and employment history, the Veteran should be provided with an appropriate VA examination to assist the Board in determining whether the Veteran is capable of substantial gainful employment.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Veteran is currently service-connected for PTSD; left and right lower extremity radiculopathy; low back strain and residuals of a fracture of the left foot.  With the exception of the period of his temporary total rating in 2008, the Veteran's combined disability evaluation is 40 percent from July 2006 to January 2011, 60 percent from January 2011 and 70 percent from May 2011.  See 38 C.F.R. § 4.25.  Thus, he does not meet the minimum schedular criteria for consideration for the grant of TDIU pursuant to 38 C.F.R. § 4.16(a) during the entire appeal period.

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance because 38 C.F.R. § 4.16(b) requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  If the VA examiners determine that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers, VA and non-VA, who treated the Veteran for complaints related to his service-connected disabilities since July 2014.  After securing the necessary release, obtain these records.

2.  Ask the Veteran to provide information regarding his education, any training and work history.  

3.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any. 

Specifically, the examiner is asked to comment on the Veteran's ability to function in an occupational environment and to describe the functional limitations imposed by his service-connected disabilities (PTSD, back strain, bilateral lower extremity radiculopathy, and foot condition) 

In doing so, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable for any period during the appeal, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.
 
5.  Then readjudicate the Veteran's claims, to include TDIU.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


